DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2021 has been entered. 
Claim Interpretation
Claim 11 calls for “… a catheter body having a coupling section, a vessel wall contact surface distal to the coupling section and a bending section located between the coupling section and the vessel wall contact surface, the coupling section disposed proximally of and configured to couple with the impeller assembly and having a first stiffness, the vessel wall contact surface having a second stiffness and configured to bear against an outer radius of an aortic arch; and the bending section having a third stiffness lower than the first stiffness and the second stiffness …” 
The specification does not explicitly describe a coupling section and at most describes a section that couples to a proximal end of the impeller assembly (¶ [0082], proximal portion 222 of the frame-like structure of the cannula 108). The specification relatively hard sections ends, a middle section of the catheter body comprises a material having a lower hardness). 
Claim 11 is interpreted to describe a catheter body having three stiffness sections, where the softer bending section is arranged between two harder sections. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walters; Daniel A. et al. US 20120178985 A1) in view of Shifflette; J. Michael (US 20110040140 A1).
Regarding claim 1, Walters discloses a catheter pump assembly (¶ [0038], FIG. 1, catheter assembly 100), comprising: 
an impeller assembly, having a proximal end and a distal end (¶ [0042], impeller assembly 116); 
a catheter body coupled with the proximal end of the impeller assembly (¶ [0044], catheter body 120);
a sheath assembly (¶ [0052], sheath assembly 162);
the sheath assembly configured to be translated over the catheter body relative to the impeller assembly from an impeller assembly delivery position to an impeller assembly deployment position; wherein when the sheath assembly is in the impeller assembly deployment position, a reduction in stiffness is provided between the distal end of the sheath assembly and the impeller assembly (¶ [0052], sheath assembly 162 configured to constrain the impeller assembly 116 in a low profile configuration in a first state and to permit the impeller assembly 116 to expand to the enlarged configuration in a second state). 
Walters teaches the invention substantially as claimed by Applicant but is silent regarding an increased stiffness section disposed distally to a reduced stiffness section. Shifflette discloses a catheter pump assembly (¶ [0004], drive cables … with a blood pump; ¶ [0027], a drive cable … used in conjunction with a blood pump; ¶ [0078], FIG. 1, cardiac-assist device 120); comprising: 
an impeller assembly, having a proximal end and a distal end (¶ [0082], Fig. 1, pump assembly 128 includes a rotating impeller (not depicted));
a catheter body coupled with the proximal end of the impeller assembly (¶ [0079], drive cable 126); 
the catheter body having a reduced stiffness section disposed proximally of the impeller assembly (¶ [0085], drive cable 126A depicted in FIG. 2A includes five discrete segments 230A, 230B, 230C, 234A, and 234B; ¶ [0091], each of the segments 234 in the second group has a structural configuration that renders it flexible enough to rotate while conforming to a curved path); and 
an increased stiffness section disposed distally to the reduced stiffness section, the increased stiffness section coupled with the proximal end of the impeller assembly (¶ [0086], segments 230A, 230B, 230C … belong to a first group; ¶ [0088], each of segments 230 in the first group of segments has a structural configuration that is stiff, both in torsion and in bending, and is therefore stiff in torsional and planar vibration); and 
a sheath assembly, the sheath assembly configured to be translated over the catheter body (¶ [0138], most embodiments of drive cable 126 (e.g., drive cable 126A, 126B, 126C, 126D etc., will be constrained by a catheter or other sheath). 
Shifflette configures a catheter to bend easily at a predetermined location which corresponds to the aorta (¶ [0103] at least two flexible sections (i.e., one to accommodate bending between femoral artery 102 and descending aorta 106 and the second to negotiate aortic arch 108)). One would be motivated to modify Walters with the increased and reduced stiffness sections of Shifflette to better accommodate a cable-driven catheter through the aorta. Therefore, it would have been obvious to modify Walters with the variable stiffness sections of Shifflette in order to more easily maneuver the catheter through an aorta. 

Regarding claim 11, Walters discloses a catheter pump assembly (¶ [0038], FIG. 1, catheter assembly 100), comprising: 
a pump including an impeller assembly (¶ [0042], impeller assembly 116);
a catheter body having a coupling section configured to couple with the impeller assembly and having a first stiffness (¶ [0044], catheter body 120). 
Walters does not explicitly disclose a vessel wall contact surface or bending section, and is silent regarding first, second and third stiffness values. Shifflette discloses a catheter pump assembly (¶ [0004], [0027], [0078], FIG. 1, cardiac-assist device 120), comprising: 
a pump including an impeller assembly (¶ [0082], Fig. 1, pump assembly 128 includes a rotating impeller (not depicted)); 
a catheter body having a coupling section (¶ [0110], third stiff segment (i.e., 230C));
a vessel wall contact surface distal to the coupling section (¶ [0108] First stiff segment (i.e., 230A); ¶ [0109] Second stiff segment (i.e., 230B));
a bending section located between the coupling section and the vessel wall contact surface (¶ [0107], second flexible segment 234B);
the coupling section disposed proximally of and configured to couple with the impeller assembly (¶ [0079], drive cable 126 and pump assembly 128); and 
having a first stiffness (¶ [0097] flexible segments 234);
the vessel wall contact surface having a second stiffness (¶ [0096] stiff segments 230); and 
configured to bear against an outer radius of an aortic arch (¶ [0111], the distances and the lengths of the various segments, as provided above, depend upon the required harmonic damping and the anatomy of the patient; Fig. 1 shows a section that overlaps ascending aorta 110); and 
the bending section having a third stiffness lower than the first stiffness and the second stiffness (¶ [0097] flexible segments 234);
such that loads applied distal the vessel wall contact surface result in flexing at the bending section (¶ [0091], each of the segments 234 in the second group has a structural configuration that renders it flexible enough to rotate while conforming to a curved path). 
Shifflette promotes selective bending at the femoral artery and portions of the aorta (¶ [0103]). Regarding rationale and motivation to modify Walters with the multiple sections and stiffness values of Shifflette, see discussion of claim 1 above. 

Regarding claim 2. Walters and Shifflette teach the claimed invention as discussed above for claim 1. Walters further discloses wherein the impeller assembly (162) has a stored configuration (collapsed low profile configuration) and a deployed configuration (Fig. 2, Par. [0052], enlarged configuration). Walters discloses in Paragraph [0052] that the retracted position, of the sheath assembly (162), is one example of a second state enabling the impeller assembly (116) to expand to an enlarged configuration and the advanced position, of the sheath assembly (162), is one example of a first state that enables the impeller assembly (116) to be collapsed to the low profile configuration.

Regarding claim 4, Walters and Shifflette disclose the claimed invention as discussed above for claim 1. Walters further discloses that a straight segment of the catheter body (bearing housing 224) is provided between the impeller assembly (impeller hub 208) and a portion of the catheter body (120) that is exposed when the sheath assembly is in the impeller assembly deployment position (Annotated Fig. 3 below). In ¶ [0060], Walters discloses a bearing assembly (220) can be disposed at a distal end (224) of the multilumen catheter body (120), the bearing assembly (220) includes a housing (228). Further illustrated in figure 3, the bearing housing is located at the distal end of catheter body (120) but before the impeller hub (208). 

    PNG
    media_image1.png
    380
    1051
    media_image1.png
    Greyscale


Regarding claim 5, Walters is silent whether the assembly includes a bending zone between the straight segment and the distal end of the sheath assembly. Shifflette discloses a plurality of segments, wherein a bending zone of the catheter body (Fig. 2, segments 234A, and 234B); 
is provided between the straight segment of the catheter body and the distal end of the sheath assembly (Fig. 2, segments 230A, 230B, 230C);
when the sheath assembly is in the impeller assembly deployment position (Fig. 1 shows a bent configuration; Fig. 2 shows a straight configuration).  
Shifflette promotes selective bending and harmonic damping. Regarding rationale and motivation to modify Walters with the varied stiffness sections of Shifflette, see discussion of claim 1 above. 
 
Regarding claim 12, Walters and Shifflette teach all features of the claimed invention. Shifflette discloses a plurality of varied stiffness sections (Fig. 2, stiff segments 230 and flexible segments 234). Shifflette also shows that in the absence of a bending force, each of the stiff segments 230 and flexible segments 234 form a straight configuration (Fig. 2). This will permit the impeller assembly to be maintained straight during flexing in the bending section. 

Regarding claim 13, Walters further discloses wherein the catheter body (120) comprises an outer sheath (sheath assembly 162) and the impeller assembly (116) is coupled to an inner catheter body (inner most portion 320) disposed through a lumen (central lumen 286) of the outer sheath (Fig. 4A and 4B, ¶ [0052]). The catheter assembly (100) can also include a sheath assembly (162) configured to constrain the impeller assembly (116) in a low profile configuration in a first state and to permit the impeller assembly (116) to expand to the enlarged configuration in a second state (¶ [0052]). Furthermore FIGS. 4A and 4B illustrate that a distal end of the inner most portion (320), of catheter body (120), is configured to be received and secured within a proximal portion of the lumen (234) within the bearing housing (228) and central lumen (286).

Regarding claim 14. Walters and Shifflette teach all features of the claimed invention as discussed above for claim 13. Walters further discloses wherein the outer sheath (sheath assembly 162) comprises a sheath assembly having a multi-layer tubular structure (Fig. 4A ¶ [0053]). The sheath assembly (162) has a proximal end (166), a distal end 170, and an elongate body (174) extending therebetween. In one embodiment, the elongate body (174) has a lumen extending between the proximal and distal ends (166, 170), the lumen being configured to be slidably disposed over the catheter body (120). The catheter body further features an inner most portion (320) that defines the central lumen (286). The inner most portion 320 is disposed within the peripheral circumferential region 284, thereby the sheath assembly has a multi-layered tubular structure (¶ [0080]).  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walters and Shifflette, further in view of Stevens; John H. et al. (US 5868702 A). 
Regarding claim 3, Walters and Shifflette are silent regarding a sheath assembly having a stiffness sufficient to cause a restoring force to bear on a vessel contact zone. Stevens discloses an analogous endovascular device comprising a shaft (322) with a stiffness sufficient (bending modulus of 80-90 kpsi) to cause a restoring force (distally directed force) to bear on a vessel contact zone (annotated Fig. 33) and maintain the position of the catheter pump assembly in the aortic arch when the sheath assembly is in the impeller assembly deployment position (Col. 34 lines 21-25). 
Stevens teaches that the bending modulus also facilitates exertion of a distally-directed force on shaft (322) from proximal end (326) to maintain the position of balloon (330) against the outflow of blood from the left ventricle as the balloon is inflated. (Col. 34 lines 21-25). It is apparent to one skilled in the art that the distally directed force exerted from the proximal end (326) while maintaining the position of balloon (330) would also maintain the position of the pump within the aortic arch to maintain the balloon in the correct axial position. Therefore it would have been obvious to modify Walters and Shifflette with the material stiffness of Stevens to maintain the position of the occluding means against systolic blood flow from the patient’s heart when the occluding means is expanded (Stevens, Col. 9, lines 30-33). 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walters and Shifflette, further in view of Stevens ‘591, John H. et al. (US 20010044591 A1).
Regarding claim 6, Shifflette further discloses a middle section that is configured to contact a wall of an aorta of a patient (Fig. 1, section near aortic arch 108).
Walters and Shifflette teach the invention substantially as claimed by Applicant, as discussed for claim 1 above. Walters and Shifflette are silent regarding the hardness value of hard sections and a relatively softer middle section. Stevens ‘591 discloses an endovascular system including an elongated catheter (¶ [0002], [0019], [0189], FIGS. 25-40, partitioning device 320), comprising: 
a catheter body (¶ [0189], shaft 322);
wherein the catheter body includes a relatively hard section having a hardness greater than 40 D adjacent to a relatively softer section having a hardness less than 40 D (¶ [0197], soft tip 338 will be a low durometer polymer such as polyurethane or Pebax, with a durometer in the range of 65 Shore A to 35 Shore D). 
Stevens ‘591 selects a hardness threshold for a bendable section. A skilled artisan would have been able to modify Walters and Shifflette with the hardness value of Stevens ‘591 by configuring the soft section (flexible segments 234) to have a lower durometer, and the harder sections (stiff segments 230) to have a higher durometer. Therefore, it would have been obvious to modify Walters and Shifflette with the hardness value of Stevens ‘591 in order to choose a durometer value compatible with an intravascular heart catheter. 
 
Regarding claims 7-10, Walters and Shifflette teach all features of the claims. Walters discloses a catheter having a pump (Fig. 1A, impeller assembly 116), and Shifflette discloses hard sections (Fig. 2A, stiff segments 230) and a softer middle section (Fig. 2A, flexible segments 234). 
Shifflette further discloses that one of the hard sections connects to a pump (¶ [0082], drive cable 126 operatively couples motor 124 to pump assembly 128; ¶ [0085], five discrete segments 230A, 230B, 230C, 234A, and 234B … forming a linear arrangement), and shows that a portion of the hard or soft segments contact the aorta (Fig. 1, segment near aortic arch 108 and ascending aorta 110). 
A skilled artisan would have been able to select the relative lengths of the hard and soft sections based on the need for flexibility and harmonic damping. Regarding rationale and motivation to modify Walters with the various hardness sections of Shifflette, see discussion of claim 1 above. 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walters and Shifflette, further in view of Kesten; Randy J. et al. (US 7329236 B2). 
Regarding claim 15, Walters and Shifflette lack a braided structure coupled to or embedded in a polymer material. Kesten discloses an analogous catheter (10) where the sheath assembly (tubular member 13) comprises a braided structure (braided filaments 16) coupled to or embedded in a polymer material (Col. 5 lines 65-66, Fig. 1). Kesten teaches a tubular member (13) comprises braided filaments (16), such as wire or ribbon (Col. 5 II. 65-66). The filaments (16) can reorient from a longer, smaller diameter configuration to a shorter, larger diameter configuration thereby radially expanding the member (13). It would have been obvious to modify Walters and Shifflette with the braided structure and polymer material of Kesten to allow the tubular member to retract or be pulled from an expanded to a non-expanded configuration.

	


Response to Arguments
Objections to claims 4 and 5 for minor informalities are withdrawn in view of the amendments filed 21 January 2021. 
Applicant’s arguments filed 21 January 2021 regarding the rejection of claims 1-15 as amended, under 35 USC § 103 over Walters, Sutton, Stevens and Kesten, have been fully considered and are persuasive. After consideration of the amended claims, the claims are rejected on new grounds under 35 USC § 103 over Walters, Shifflette, Stevens, Kesten and Stevens ‘591 (see above). 
Applicant’s arguments with respect to Sutton have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant submits that Sutton describes that to enhance both trackability and pushability, the wire coil is constructed to provide regions of differing flexibility to the catheter (remarks p. 8). Applicant reasons that Sutton does not describe or suggest at least the use of an increased stiffness section … as required by amended claim 1 (remarks p. 8). Examiner notes that Sutton is not cited in the current office action. Walters and Shifflette are cited as teaching all features of amended claim 1. Walters discloses a catheter pump assembly which includes a drive cable and housing. Shifflette discloses a catheter pump assembly where the cannula is configured with sections of varying stiffness. Shifflette selects the locations and relative stiffness of these sections so that the catheter pump assembly may more easily be inserted through the aorta and sections of vasculature. 
Applicant asserts that, Sutton does not describe or suggest the catheter body includes relatively hard sections each having a hardness greater than 40 D adjacent to a relatively softer middle section having a hardness less than 40 D such that the middle section is configured to contact a wall of an aorta of a patient, as recited in amended claim 6 (remarks p. 9).  Examiner notes that Stevens ‘591 is cited in the new grounds of rejection as teaching hardness values greater than and less than 40 D. 
Applicant contends that Stevens does not describe or suggest at least the use of an increased stiffness section … as recited in amended claim 1 or a catheter body that includes relatively hard sections … as recited in amended claim 6 (remarks p. 9-10). Examiner replies that Stevens is cited only as teaching the restoring force of claim 3 in the new grounds of rejection.
Applicant submits that Stevens does not describe or suggest at least a coupling section, a vessel wall contact surface distal to the coupling section and a bending section … such that loads applied distal the vessel wall contact surface result in flexing at the bending section (remarks p. 11). Examiner responds that Walters and Shifflette are cited as teaching all features of amended claim 11. 
Applicant asserts that Kesten does not remedy the deficiencies of Walters and Stevens with respect to claim 11 (remarks p. 12). Examiner replies that Kesten is cited only as teaching the braided structure of claim 15. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siess, Thorsten  et al.	US 20040044266 A1
Campbell; Robert L. et al.	US 20120172655 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781